Exhibit 10.2

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is made by and between La Jolla Pharmaceutical Company
(“Company”) and Deirdre Y. Gillespie, M.D. (“Executive”) with respect to the
following facts:

A. Executive is currently employed by Company as Chief Executive Officer
pursuant to an Employment Agreement dated May 24, 2010 (“Employment Agreement”);

B. Executive’s employment with Company will be terminated without cause pursuant
to paragraph 3.2 of the Employment Agreement. The termination effective date
will be January 19, 2012 (“Separation Date”). Executive will receive Executive’s
final paycheck, including any unused and accrued vacation time, on the
Separation Date. Company wishes to reach an amicable separation with Executive
and assist Executive’s transition to other employment;

C. The parties wish to supersede the severance provisions in paragraph
3.6(a),(b) and (c) of the Employment Agreement and proceed, instead, in
accordance with the terms and conditions in this Separation Agreement; and

D. The parties desire to settle all claims and issues that have, or could have
been raised, in relation to Executive’s employment with Company and arising out
of or in any way related to the acts, transactions or occurrences between
Executive and Company to date, including, but not limited to, Executive’s
employment with Company or the termination of that employment, on the terms set
forth below.

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1. Severance Package. Company agrees to provide Executive with the following
payments and benefits (“Severance Package”) to which Executive is not otherwise
entitled absent the signing of a release. Executive acknowledges and agrees that
this Severance Package constitutes adequate legal consideration for the promises
and representations made by Executive in this Separation Agreement.

1.1 Severance Payment. Company agrees to provide Executive with a severance
payment of $77,778.00, less all appropriate federal and state income and
employment taxes (“Severance Payment”). The Severance Payment will be made in a
lump sum cash payment on the Separation Date, by wire transfer to a bank account
designated by Executive, provided Executive has signed this Separation
Agreement.

1.2 Retention of Company Property. Company agrees to allow Executive to retain
the Company-issued iPad, iPhone and laptop computer in Executive’s possession.

1.3 Resignation. Company agrees to characterize Executive’s separation as a
voluntary resignation in any public statement or request for reference.
Notwithstanding the foregoing, the Company shall be permitted to file this
Agreement with the Securities and Exchange Commission to the extent required
under the Securities Exchange Act of 1934, as amended.

1.4 No Contest of Unemployment. Company agrees that it will not contest any
claims Executive may file for unemployment insurance benefits and will promptly
process any paperwork related to same.



--------------------------------------------------------------------------------

2. Express Waiver and Return of Stock Options. By signing this Separation
Agreement, Executive expressly waives her right to all Company stock options
provided pursuant to the Employment Agreement and relinquishes to the Company
all vested and unvested stock options.

3. Board Position. In conjunction with Executive’s separation, Executive hereby
resigns her position on the Company’s Board of Directors as of the Separation
Date.

4. General Release.

4.1 Executive unconditionally, irrevocably and absolutely releases and
discharges Company, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Company,
past and present, as well as their Executives, officers, directors, agents,
successors and assigns (collectively, “Released Parties”), from all claims
related in any way to the transactions or occurrences between them to date, to
the fullest extent permitted by law, including, but not limited to, Executive’s
employment with Company, the termination of Executive’s employment, and all
other losses, liabilities, claims, charges, demands and causes of action, known
or unknown, suspected or unsuspected, arising directly or indirectly out of or
in any way connected with Executive’s employment with Company. This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims, including, but not limited to alleged violations of the California Labor
Code or the federal Fair Labor Standards Act, Title VII of the Civil Rights Act
of 1964 and the California Fair Employment and Housing Act, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), and all claims for attorneys’ fees, costs and expenses. However, this
general release is not intended to bar any claims that, by law, may not be
waived, such as claims for workers’ compensation benefits, unemployment
insurance benefits, statutory indemnity, and any challenge to the validity of
Executive’s release of claims under the ADEA (“ADEA Claims”), as set forth in
this Separation Agreement.

4.2 Executive acknowledges that Executive may discover facts or law different
from, or in addition to, the facts or law that Executive knows or believes to be
true with respect to the claims released in this Separation Agreement and
agrees, nonetheless, that this Separation Agreement and the release contained in
it shall be and remain effective in all respects notwithstanding such different
or additional facts or the discovery of them.

4.3 Executive declares and represents that Executive intends this Separation
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Executive intends the
release herein to be final and complete. Executive executes this release with
the full knowledge that this release covers all possible claims against the
Released Parties, to the fullest extent permitted by law.

4.4 Although this Separation Agreement does not prevent Executive from
participating in an investigation by the Equal Employment Opportunity Commission
or similar state or local administrative agency, Executive expressly waives
Executive’s right to recovery of any type, including damages or reinstatement,
in any administrative or court action, whether state or federal, and whether
brought by Executive or on Executive’s behalf, related in any way to the matters
released herein.

5. California Civil Code Section 1542 Waiver. Executive expressly acknowledges
and agrees that all rights under Section 1542 of the California Civil Code are
expressly waived. That section provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2



--------------------------------------------------------------------------------

6. Representation Concerning Filing of Legal Actions. Executive represents that,
as of the date of this Separation Agreement, Executive has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency.

7. Mutual Nondisparagement. Executive agrees that Executive will not make any
voluntary statements, written or oral, or cause or encourage others to make any
such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties. Similarly, Company and any Released Parties, through their
officers, directors, agents and Preferred Stockholders (if applicable), will not
make any voluntary statements, written or oral, or cause or encourage others to
make any such statements that defame, disparage or in any way criticize the
personal and/or business reputation, practices or conduct of Executive

8. Confidentiality and Return of Company Property. Executive understands and
agrees that as a condition of receiving the Severance Package in paragraph 1,
all company property, with the exception of the Company-issued property listed
in paragraph 1.2 of this Separation Agreement, must be returned to Company on or
before the Separation Date. By signing this Separation Agreement, Executive
represents and warrants that Executive will have returned to Company on or
before the Separation Date, all Company property, data and information belonging
to Company and agrees that Executive will not use or disclose to others any
confidential or proprietary information of Company or the Released Parties. In
addition, Executive agrees to keep the terms of this Separation Agreement
confidential between Executive and Company, except that Executive may tell
Executive’s immediate family and attorney or accountant, if any, as needed, but
in no event should Executive discuss this Separation Agreement or its terms with
any current or prospective Executive of Company.

9. Continuing Obligations. Executive agrees to abide by the terms and conditions
of the surviving provisions of the Employment Agreement, which includes but is
not limited to the arbitration and confidentiality provisions.

10. No Other Severance. Executive acknowledges and agrees that the Severance
Package provided pursuant to this Separation Agreement is in lieu of any other
severance benefits to which Executive may be eligible under any other agreement
and/or severance plan or practice.

11. No Admissions. By entering into this Separation Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
unlawful conduct. The parties understand and acknowledge that this Separation
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

12. Older Workers’ Benefit Protection Act. This Separation Agreement is intended
to satisfy the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. sec. 626(f) (“OWBPA”). Executive is advised to consult with an attorney
before executing this Separation Agreement.

12.1 Acknowledgments/Time to Consider. Executive acknowledges and agrees that
(a) Executive has read and understands the terms of this Separation Agreement;
(b) Executive has been advised in writing to consult with an attorney before
executing this Separation Agreement; (c) Executive has obtained and considered
such legal counsel as Executive deems necessary; (d) Executive has been given
twenty-one (21) days to consider whether or not to enter into this Separation
Agreement (although Executive may elect not to use the full 21-day period at
Executive’s option); and (e) by signing this Separation Agreement, Executive
acknowledges that Executive does so freely, knowingly, and voluntarily.

 

3



--------------------------------------------------------------------------------

12.2 Waiver of Consideration Period. Executive waives the full 21-day period
provided in paragraph 12.1 above.

12.3 Revocation/Effective Dates. With respect to all claims released by this
Separation Agreement, except the waiver of the ADEA claims, this Separation
Agreement shall become effective and enforceable on the day it is signed by
Executive. Executive’s waiver of the ADEA Claims will become effective and
enforceable on the eighth day after Executive signs this Separation Agreement.
In other words, Executive may revoke Executive’s acceptance of this Separation
Agreement as to the ADEA Claims within seven (7) days after the date Executive
signs it. Executive’s revocation must be in writing and received by the Chairman
of the Board by 5:00 p.m. Pacific Time on the seventh day in order to be
effective. If Executive timely revokes, Executive’s ADEA Claims will survive the
signing of this Separation Agreement, and Executive hereby agrees to immediately
return to Company $7,000.00 of the Severance Payment, if the Severance Payment
has already been paid.

12.4 Preserved Rights of Executive. This Separation Agreement does not waive or
release any rights or claims that Executive may have under the ADEA that arise
after the execution of this Separation Agreement. In addition, this Agreement
does not prohibit Executive from challenging the validity of this Separation
Agreement’s waiver and release of claims under the ADEA.

13. Severability. In the event any provision of this Separation Agreement shall
be found unenforceable, the unenforceable provision shall be deemed deleted and
the validity and enforceability of the remaining provisions shall not be
affected thereby.

14. Full Defense. This Separation Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Executive in breach hereof.

15. Applicable Law. The validity, interpretation and performance of this
Separation Agreement shall be construed and interpreted according to the laws of
the United States of America and the State of California.

16. Successors and Assigns. This Separation Agreement is binding on Executive’s
heirs, family members, executors, agents and assigns.

17. Counterparts. This Separation Agreement may be signed in counterparts, and
each shall be treated as though signed as one document. An executed signature
page of this Separation Agreement delivered by facsimile or PDF transmission
shall be as effective as an original executed signature page.

18. Entire Agreement; Modification. This Separation Agreement, including the
surviving provisions of the Employment Agreement previously executed by
Executive and herein incorporated by reference, is intended to be the entire
agreement between the parties and supersedes and cancels any and all other and
prior agreements, written or oral, between the parties regarding this subject
matter. This Separation Agreement may be amended only by a written instrument
executed by all parties hereto.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

THE PARTIES TO THIS SEPARATION AGREEMENT HAVE READ THE FOREGOING SEPARATION
AGREEMENT AND FULLY UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.
WHEREFORE, THE PARTIES HAVE EXECUTED THIS SEPARATION AGREEMENT ON THE DATES
SHOWN BELOW.

Dated: January 13, 2012      

/s/ Deirdre Y. Gillespie, M.D.         

      Deirdre Y. Gillespie, M.D.

 

    La Jolla Pharmaceutical Company Dated: January 16, 2012     By:  

/s/ Robert Fildes, Ph.D.         

      Name: Robert Fildes, Ph.D.       Its: Chairman of the Board

Signature Page to Confidential Separation Agreement and General Release of All
Claims